DETAILED ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed 08/02/2019.  

Claims 1-20 are presented for examination. 


Information Disclosure Statement

	The Applicants’ Information Disclosure Statement (filed 08/02/2019) has been received, entered into the record, and considered. 


Drawings


	The drawings filed 08/02/2019 are accepted by the examiner.




REASONS FOR ALLOWANCE
	
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 17, and 20.  

The features as recited in independent claims 1, 17, and 20: “altering the overlay image that corresponds to the at least one boot disk image to enable a target VM process to be booted from the overlay image on a target host computing device that utilizes a second type of hypervisor; and initiating, on the target host computing device by a target hypervisor, a target VM process that boots from the overlay image that corresponds to the at least one boot disk image, the target VM process configured to access the set of disk images indirectly via the corresponding overlay images”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 

“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/VAN H NGUYEN/Primary Examiner, Art Unit 2199